Per Curiam:
The first assignment does not conform to the Rules of Court, and will not be considered. The two remaining assignments are general, and allege error in the decree. A portion only of the testimony is printed, but it was conceded that there was an adequate consideration given for the deed which the appellants seek to have delivered up and canceled. This leaves open only the question of fraud, and this has been found against the appellants by the master, which finding has been approved by the court below. This finding was abundantly justified by the evidence. The plaintiffs had no case upon the merits.
The decree is affirmed and the appeal dismissed, at the costs of the appellants.